Order entered May 5, 2020




                                    In the
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-19-01534-CR

         CRISTOFER KAMERONTRELL COLEMAN, Appellant

                                      V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 283rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F18-59332-T

                                   ORDER

      Before the Court is appellant’s April 30, 2020 second motion for extension

of time to file his brief. We GRANT the motion and ORDER the brief filed on or

before May 29, 2020.



                                             /s/   CORY L. CARLYLE
                                                   JUSTICE